NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANGELINA DETTAMANTI, Individually               No. 19-55272
and as former Trustee of the Carrari Family
Trust,                                          D.C. No. 2:19-cv-01230-CBM-PLA

                Plaintiff-Appellant,
                                                MEMORANDUM*
 v.

TIMOTHY J. STAFFEL, individually and in
his official capacity as Judicial Officer of
Santa Barbara Superior Court, et al.

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                  Consuelo B. Marshall, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Angelina Dettamanti appeals from the district court’s order denying

injunctive relief and dismissing sua sponte her 42 U.S.C. § 1983 action arising



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from state court proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion the denial of injunctive and de novo interpretation

of the underlying legal principles. Jackson v. City & County of San Francisco, 746

F.3d 953, 958-59 (9th Cir. 2014). We affirm.

      The district court properly denied Dettamanti’s motion for injunctive relief

and dismissed her claims against Judge Staffel in his individual capacity on the

basis of judicial immunity because Dettamanti failed to allege facts sufficient to

show that Judge Staffel acted “in the clear absence of all jurisdiction or

perform[ed] an act that [was] not judicial in nature.” Schucker v. Rockwood, 846

F.2d 1202, 1204 (9th Cir. 1988) (explaining judicial immunity doctrine); see also

Moore v. Brewster, 96 F.3d 1240, 1243 (9th Cir. 1996) (judicial immunity extends

to declaratory and other equitable relief), superseded by statute on other grounds.

      The district court properly denied Dettamanti’s motion for injunctive relief

and dismissed her claims against Judge Staffel in his official capacity on the basis

of Eleventh Amendment immunity. See Flint v. Dennison, 488 F.3d 816, 824-25

(9th Cir. 2007) (state officials sued in their official capacities are entitled to

Eleventh Amendment immunity).

      AFFIRMED.




                                            2                                        19-55272